On September 29, 1999, Deputy Commissioner Garner entered an Order dismissing plaintiffs case. This Order was entered as a result of plaintiff and plaintiffs wife engaging in activities that obstructed the conclusion of this case in an orderly and timely manner.
After this case was dismissed, counsel for plaintiff filed a Motion for Reconsideration, which was denied and the case was dismissed with prejudice on January 5, 2000.
The undersigned have reviewed the prior Orders based upon the limited record of the proceedings before Deputy Commissioner Garner including defendants verified motion to dismiss and the circumstances surrounding the same including plaintiffs and plaintiffs wifes conduct concerning the doctors and their depositions. The appealing party has not shown good ground to reconsider the evidence, receive further evidence, rehear the parties or their representatives, or amend the Opinion and Award.
Plaintiff and his wife have engaged in disruptive and threatening behavior, which has inevitably and irrevocably prejudiced all medical experts involved. This conduct has prevented defendants as well as plaintiff from presenting medical evidence with regard to this claim.
In view of the foregoing, it is hereby Ordered that plaintiffs claim is hereby and the same shall be Dismissed with prejudice. Plaintiff shall bear the costs due the Commission.
This the 13th day of September 2000.
                                  S/_______________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
S/_____________ THOMAS J. BOLCH COMMISSIONER
S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER